Citation Nr: 1505386	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-33 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for status post resection, pancreatic islet cell carcinoma, to include neuroendocrine tumor, as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes planus (previously claimed as feet condition).

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hallux valgus (previously claimed as feet condition).

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability (previously claimed as left knee abscess).

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected disability.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for degenerative disc disease (DDD), cervical spine.

9.  Entitlement to service connection for DDD, thoracolumbar spine.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.

12.  Entitlement to an increased rating for residuals, shrapnel fragment wound, right thigh, currently evaluated as 10 percent disabling.

13.  Entitlement to an increased rating for residuals, shrapnel fragment wound, right calf, currently evaluated as noncompensable.

14.  Entitlement to an increased rating for hemorrhoids with anal fissure, currently evaluated as noncompensable.

15.  Entitlement to Dependents' Educational Assistance (DEA).
 

REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  He is a Vietnam veteran who earned the Combat Action Ribbon (CAR) and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the right knee and right ankle claims have been recharacterized as noted on the title page to reflect the theory of secondary service connection.  The pancreatic cancer issue has been recharacterized to better reflect the Veteran's contentions.  The PTSD claim has been recharacterized to reflect the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The record raises informal claims of secondary service connection for left upper extremity radiculopathy (see July 2010 Examination) and service connection for a gastrointestinal condition manifested by constipation and diarrhea (see November 2007 Statement and October 2010 VA Examination).  These matters are referred to the RO for development.

By the decision below, the claims of service connection for neuroendocrine tumor, bilateral pes planus, bilateral hallux valgus, left knee strain, right knee disability, and left ankle disability are reopened.  The underlying claims of service connection for bilateral pes planus, bilateral hallux valgus, and a right knee disability; the service connection claims for a right ankle disability, a left shoulder disability, neuroendocrine tumor, and a psychiatric disability; and the increased rating claims for residuals of shrapnel fragment wounds, are addressed in the remand.
 

FINDINGS OF FACT

1.  By a May 2008 rating decision, the RO denied the Veteran's claims of service connection for residuals of pancreatic cancer, bilateral pes planus, bilateral hallux valgus, left knee disability, right knee disability, and left ankle disability.  The Veteran did not appeal the decision. 

2.  Evidence received since the RO's May 2008 decision is new, relates to unestablished facts necessary to substantiate the claims of service connection, and raises a reasonable possibility of substantiating the claims.

3.  Left knee and left ankle disabilities did not begin in service or within a year of separation from service and are not attributable to the Veteran's military service.

4.  The Veteran's currently diagnosed lumbar and cervical spine disabilities had their onset during active service.  

5.  The Veteran's hemorrhoids with anal fissure are manifested by no more than mild to moderate symptoms with subjective complaints of occasional bleeding, difficulty passing stool, itching, burning, and swelling; although there is excessive redundant tissue, there is no evidence of large/thrombotic hemorrhoids with frequent recurrences, nor is there evidence of anal fissures or secondary anemia.


CONCLUSIONS OF LAW

1.  A May 2008 rating decision that denied service connection for residuals of pancreatic cancer, bilateral pes planus, bilateral hallux valgus, left knee disability, right knee disability, and left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received; the Veteran's claim for service connection for residuals of pancreatic cancer is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  New and material evidence has been received; the Veteran's claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

4.  New and material evidence has been received; the Veteran's claim for service connection for bilateral hallux valgus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

5.  New and material evidence has been received; the Veteran's claim for service connection for left knee disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

6.  New and material evidence has been received; the Veteran's claim for service connection for right knee disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

7.  New and material evidence has been received; the Veteran's claim for service connection for left ankle disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

8.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2014).

9.  The Veteran does not have a left ankle disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3,159, 3.303, 3.307, 3.309 (2014).

10.  The currently diagnosed lumbar spine disability was incurred in active service.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

11.  The currently diagnosed cervical spine disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

12.  The criteria for a compensable evaluation for hemorrhoids with anal fissure have not been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.114, Diagnostic Code (DC) 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board has reviewed the evidence added to the record since the last final denial of the tumor, bilateral pes planus, bilateral hallux valgus, left knee, right knee, and left ankle claims in May 2008 and finds that the evidence is new and material.  In particular, Dr. P.Y.'s July 2010 opinion (with September 2010 addendum) provides information that was not previously available and which relates to unestablished facts necessary to substantiate the claims of service connection.  The newly received evidence raises a reasonable possibility of substantiating these claims.  See 38 C.F.R. § 3.156.  Consequently, these claims are reopened.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

In light of the favorable decision as it relates to the reopening of the service connection claims and the grant of entitlement to service connection for lumbar and cervical spine disabilities, discussion of the notice and assistance provisions of the VCAA is unnecessary.  

By way of October 2009, August 2010, and September 2010 pre-adjudication letters, VA notified the Veteran of the information and evidence need to substantiate his remaining service connection claims.  The August and September 2010 letters notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The October 2009 letter notified the Veteran of the criteria for assigning a disability rating and an effective date, while the August 2010 letter addressed rating criteria but not effective date criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A November 2012 statement of the case (SOC) readjudicated the service connection and increased rating claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes VA treatment records, private treatment records, and lay statements.  The Veteran was afforded VA examinations in April 2010, August 2010 (with March 2011 addendum), and October 2010, that the Board finds cumulatively are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

III.  Service Connection

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include arthritis.  See 38 C.F.R. § 3.309(a) (2014).  

Lumbar/Cervical Spines

The Veteran contends that while in Vietnam, he was blown off a bunker and injured his neck and back.  As noted above, the Veteran has confirmed service in Vietnam and has been awarded the CAR and the Purple Heart Medal.  Thus, the combat presumptions under 38 U.S.C.A. § 1154(b) apply.

STRs are silent for any complaint, treatment, or diagnosis of a back or neck condition.  The March 1970 separation examination revealed a clinically normal spine evaluation.

A February 1971 correspondence from a private physician indicates that X-rays of the lumbar spine showed minimal tilt to the right at the third and fifth vertebra.  He noted that "the history of any back strain is lacking."

September 2009 X-rays of the cervical spine showed degenerative bone, disc, and articular abnormalities present C4 through C7 resulting in mild central canal and foraminal stenosis.  September X-rays of the lumbar spine showed mild to moderate narrowing L4-5 and L5-S1 disc associated with minimal facet arthropathy.

In April 2010, the Veteran submitted to a VA spine examination.  The VA examiner diagnosed (1) cervical spine DDD at C4-5 and C5-6, with mild forminal and central stenosis at C5-6, and (2) lumbar spine DDD at L4-5 and L5-S1.  The examiner  refused to speculate with respect to etiology of either condition 

In July 2010, Dr. J.P.Y. provided an opinion with regard to the etiology of the Veteran's lumbar and cervical spine disabilities.  He indicated that it is "more likely than not" that these disabilities are directly and causally related to being blown off a bunker during service.

In light of the positive medical opinion from the private physician and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for thoracolumbar and cervical spine disabilities.   

Left Knee/Left Ankle

The Veteran contends that he injured his left knee and left ankle during service, and that he has experienced left knee and left ankle weakness since that time.

STRs show that in the Veteran was treated for a twisted left ankle in September 1969.  The Veteran was able to walk on the ankle.  There was minimal edema in the post tibia area.  The impression was sprained left ankle.  At that time, a healing abscess of the left knee was noted.

The March 1970 separation examination contains a normal clinical evaluation of the lower extremities and feet.  

A June 2006 private treatment record contains a diagnosis of status post December 1996 left Achilles tendon rupture with repair.

September 2009 X-rays of the Veteran's knees were normal.

In July 2010, the Veteran submitted to a private examination by Dr. P.J.Y., who diagnosed well advanced degenerative joint disease and osteoarthritis of the left knee and left ankle.  He noted that the Veteran was tall and of fairly slim stature.  He opined that "it is more likely than not" that the Veteran "far exceeded the capacity of his axial and appendicular skeletons" by marching, running, and walking during training and field operations on rough terrain while in service.  He explained that these physical requirements caused the diagnosed conditions.

The Veteran submitted to a VA joints examination in August 2010.  He reported the in-service left ankle injury and left knee abscess.  The Veteran related that he had suffered from a weak left ankle and left knee ever since service, and that he had sprained his left ankle "at least twenty five times."  The examiner reviewed the claims file and noted the above-mentioned Achilles tendon surgery.  She diagnosed left knee strain and left ankle strain, noting that a more precise diagnosis could not be rendered due to a "lack of objective data."  The examiner opined that these conditions are "less likely than not" caused by or a result of the in-service complaints.  She stated that the July 2010 private opinion was "silent for evidence of a nexus between current left knee and left ankle conditions and left knee abscess, left ankle sprain during active duty."

In March 2011, the August 2010 VA examiner provided an addendum wherein she reiterated her negative nexus opinion.  She noted that VA and private treatment records are silent for left knee or left ankle conditions.  She acknowledged the rationale behind the July 2010 private doctor's opinion, but noted that the arthritis diagnoses did not correlate with clinical findings.

The August 2010 VA examiner conducted a review of the claims file, discussed the evidence, and examined the Veteran.  There is no indication that the she was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Therefore, the July 2010 opinion (with March 2011 addendum), when considered together, are highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).

In contrast, the Board finds that the private provider's opinion linking the Veteran's left knee and left ankle disabilities to his active service is entitled to less probative weight.  First, it appears that Dr. P.J.Y. did not have access to the Veterans STRs or post-service treatment records.  The Board acknowledges that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the private provider did not indicate any familiarity with the Veteran's pertinent in-service or clinical history.  Nor did the doctor explain the significance of the Veteran's 1996 left ankle injury or the September 2009 X-rays.  For these reasons, the private medical opinion is entitled to less probative weight.	

The statements from the Veteran regarding a continuity of left ankle and left knee symptomatology since service are not credible.  The Veteran filed claims for compensation in April 1970, June 1986, and August 2007, but left knee and left ankle disabilities were not any of the conditions for which the Veteran was seeking service connection.  If the Veteran was suffering from left knee and left ankle disabilities since service, as he now claims, it would seem reasonable that he would have mentioned this when he filed his prior compensation claims.  He knew of the compensation program and was claiming service connection for other disabilities.  Instead, the Veteran did not seek treatment or file a claim for left knee or left ankle problems until November 2007.  Furthermore, the earliest evidence of a left knee or left ankle problem is dated more than 30 years after the Veteran left the military.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges the Veteran's belief that his left knee and left ankle conditions are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the service connection claims for left knee and left ankle disabilities; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable (0 percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this DC.  38 C.F.R. § 4.114, DC 7336 (2014). 

Relevant medical evidence of record includes a June 2006 private treatment record, which notes the presence of an external inferior skin tag with no active hemorrhoid.

The Veteran submitted to an October 2010 VA examination.  At that time, the Veteran complained of intermittent discomfort, burning, itching, and swelling that was worse during the summer.  He also complained of difficulty passing stool and occasional bleeding.  He reported fair response to over-the-counter medication.  The Veteran denied any thrombosis or fecal incontinence.  Internal hemorrhoids were noted upon examination.  There were no fissures present, although excessive redundant tissue was noted.  It was noted that the hemorrhoids were not reducible.  The examiner found that this condition affected the Veteran's employment in that it caused pain with prolonged sitting.

The Board finds that a compensable evaluation for the Veteran's hemorrhoids is not warranted.  The VA examiner noted the presence of internal hemorrhoids that were not reducible, as well as excessive redundant tissue.  However, the Veteran's hemorrhoids are not large or thrombotic, a manifestation that is required to warrant an evaluation of 10 percent.  Nor is there evidence of frequent recurrences.  It appears that the Veteran has not received any medical treatment for his hemorrhoids during the appeal period.  Moreover, no hemorrhoids were found upon private examination in June 2006.

The Board acknowledges the Veteran's report to the VA examiner that he experiences bleeding, but finds that the Veteran does not have persistent bleeding due to hemorrhoids.  Moreover, there was no evidence or complaints of fissures or anemia during the October 2010 VA examination.  The Board finds that the Veteran's symptoms more closely approximate the mild and moderate symptoms described in the noncompensable rating evaluation than those symptoms required for a compensable rating under DC 7336.

The preponderance of the evidence is against the claim, there is no doubt to be resolved, and an increased rating is not warranted.  See Gilbert, 1 Vet. App. at 57-58.

In light of the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hemorrhoids.  Based upon the record, the Board must conclude that at no time during the appeal period has this disability been more disabling than as currently rated.
 
As to consideration of referral for an extraschedular rating, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disability at issue in this appeal are reasonably contemplated by the rating schedule.  He has intermittent internal hemorrhoids with subjective complaints of difficulty passing stool, occasional bleeding, burning, itching, and swelling.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.   The Veteran has not described, and a review of the VA treatment records and examination reports fails to reveal, exceptional or unusual symptomatology.  In sum, there is no indication that the average industrial impairment from the disability exceeds that contemplated by the assigned rating.  See 38 C.F.R. § 4.1.  Accordingly, referral of this case for extraschedular consideration is unwarranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 
(Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence establishes that the Veteran has worked throughout the appeal period.  Therefore, any inferred TDIU claim is inapplicable.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of pancreatic cancer is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for bilateral pes planus is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hallux valgus is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened.  

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for DDD, cervical spine, is granted.

Service connection for DDD, thoracolumbar spine, is granted.

A compensable evaluation for hemorrhoids with anal fissure is denied.


REMAND

Pancreatic Cancer

The Veteran served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  Certain diseases are presumed service connected when manifested in an herbicide-exposed veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Pancreatic cancer is not a listed condition and, therefore, the herbicide presumption is not applicable.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

STRs do not contain any complaints, findings, or treatment of pancreatic cancer or any pancreas disability.

Post-service VA treatment records indicate that the Veteran developed pancreatic cancer in 2000.  There is no evidence of remission. 

In September 2010, Dr. P.J.Y. noted that there is "a fairly high statistical incidence of pancreatic carcinoma in Veterans who were exposed to agent orange."  He attached an unrelated Board decision and noted that it "encompasses a compilation of medical data [that] substantiates a nexus between carcinoma of the pancreas, and exposure to agent orange."  The doctor opined that "it is more likely than not" that the Veteran's pancreatic cancer is directly and causally related to Agent Orange exposure.   

The Board finds the September 2010 opinion inadequate for adjudication purposes because the doctor did not provide a sufficient rationale for his conclusion.  Thus, a VA examination and opinion is necessary prior to a Board decision with respect to this issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Right Knee/Right Ankle/Left Shoulder 

STRs are silent for any complaint, treatment, or diagnosis of a right knee, right ankle, or left shoulder condition.  The March 1970 separation examination revealed clinically normal lower and upper extremity evaluations.

Private treatment records from Dr. D.D. dated from June 2006 to December 2007 show that, in January 2007, there was 5-10 degrees of loss of flexion and extension with respect to the left shoulder.  The Veteran reported a tingling sensation.  The assessment was resolving left shoulder strain.  

A January 2007 private treatment record from Dr. D.C. contains a diagnosis of "arthralgia left shoulder - atrophy of pectoralis major, left."  The basis for this diagnosis is unclear.

September 2009 X-rays of the right knee and left shoulder were normal.  

In July 2010, Dr. P.J.Y. diagnosed well advanced degenerative joint disease and osteoarthritis of the right knee and right ankle.  He noted that the Veteran was tall and of fairly slim stature.  He opined that "it is more likely than not" that the Veteran "far exceeded the capacity of his axial and appendicular skeletons" by marching, running, and walking during training and field operations on rough terrain while in service.  He explained that these physical requirements caused the diagnosed conditions.  The doctor also diagnosed post-traumatic residual degenerative joint disease, osteoarthritis, and chronic sub deltoid bursitis of the left shoulder.  He opined that this disability is directly and causally related to being blown off a bunker during service.

The Veteran has been repeatedly evaluated both prior to and during the course of the claim with respect to the current severity of his service-connected right calf and right thigh disabilities.  None of these records contain any indication of a right knee or right ankle disability; nor has the Veteran reported any right knee or right ankle disability.  The only evidence of such is the July 2010 private opinion.

Because there is conflicting medical evidence regarding whether the Veteran currently has a right knee or right ankle disability, the Board finds that the Veteran should be afforded a medical examination to obtain an opinion as to the possible relationship between any current disability and his period of active military service.  McClendon, 20 Vet. App. At 83.

Additionally, it is unclear whether or not the Veteran has a current left shoulder disability.  A current disability exists when there is a disability at the time a claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an examination and opinion are required.  See McClendon, 20 Vet. App. at 83.

Bilateral Pes Planus/Bilateral Hallux Valgus

The April 1968 pre-induction examination contains an abnormal clinical evaluation of the lower extremities, with the clinician noting a diagnosis of pes planus.  The Board finds that the evidence outlined above indicates the Veteran's bilateral pes planus clearly and unmistakably pre-existed service. 

On the April 1968 medical history report, the Veteran checked the "no" box with respect to foot trouble.  The March 1970 separation examination contains a normal clinical evaluation of the lower extremities.

Unfortunately, the VA opinions of record are not sufficient upon which to base a decision with regard to the Veteran's foot claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The October 2010 VA examiner diagnosed bilateral pes planus and bilateral hallux valgus.  She provided a positive nexus opinion with respect to bilateral pes planus.  However, she failed to apply the appropriate standard in determining whether the Veteran's bilateral pes planus was not aggravated by his military service.  She opined that it is "at least as likely as not" that it was caused by or a result of the pes planus shown during service.  The October 2010 examiner provided an addendum in March 2011.  This time she provided a negative nexus opinion with respect to bilateral pes planus and applied the appropriate standard.  The examiner also provided a negative nexus opinion with respect to whether the Veteran's bilateral hallux valgus is caused by or the result of the pes planus diagnosed upon entrance to service.  However, in October 2010 she indicated that hallux valgus can be caused by pes planus.  

The private opinion provided by Dr. P.J.Y. is also inadequate.  Although he noted "some flattening of the arch" in both feet, the diagnosis was post traumatic residual degenerative joint disease and osteoarthritis of the metatarsal joints of both feet manifesting in chronic foot pain.  The doctor opined "[i]t is more likely than not that the aforementioned is directly and causally related" to the Veteran's service.  It is unclear which condition Dr. P.J.Y. attributed to the Veteran's service.

Thus, a remand is necessary in order to obtain an opinion as to whether there is clear and unmistakable evidence that the pre-existing bilateral pes planus did not undergo an increase in severity during service, to include the development of bilateral hallux valgus.

The claim of entitlement to service connection for bilateral hallux valgus is inextricably intertwined with the claim of entitlement to service connection for bilateral pes planus.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the pes planus claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Psychiatric Disability

The Veteran attributes his current mental health problems to in-service stressors that occurred during combat in Vietnam.  He maintains he developed permanent psychiatric trauma as a result of those in-service stressors.  As noted above, the Veteran received the Purple Heart and the CAR; therefore, a combat stressor is conceded.

Service connection for PTSD requires (1) a medical diagnosis of PTSD utilizing the DSM-IV criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific  claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).

In his July 2010 report, Dr. P.J.Y. concluded that the Veteran "has issues of [PTSD] as pertain to his military service."  The Board finds that this private opinion is too vague and inadequate to form the basis of a grant of entitlement to service connection.

The April 2010 VA PTSD examination report reflects the examiner's opinion that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  In fact, no Axis I diagnosis was provided.  As noted by the Veteran's representative (see Informal Hearing Presentation at 4), this opinion conflicts with a November 2009 private opinion, which indicates that the Veteran suffers from PTSD and depressive disorder not otherwise specified.  Thus, on remand another VA examination must be scheduled in order determine whether the Veteran has any acquired psychiatric disability, to include PTSD, which is a result of his service.

Residuals of Shrapnel Fragment Wounds

The Veteran asserts that his symptoms are more disabling than reflected by the currently assigned disability ratings.  His disabilities are currently rated under 38 C.F.R. § 4.118, DCs 5313 and 5311.  DC 5313 provides the criteria for rating Muscle Group XIII, and DC 5311 provides the criteria for rating Muscle Group XI.  During the October 2010 VA examination, the Veteran indicated that the symptoms associated with the residuals of the shrapnel wounds extended beyond the muscle impairment noted herein.  In this regard, the Veteran reported numbness, weakness, and throbbing pain from his upper thigh to his lower leg.  He complained of increased fatigability, and complained of flare-ups that he described as "severe."  The examiner noted that strength and sensation were intact, and that there were no residuals of nerve damage or tendon damage.  However, she also described the Veteran's muscle disability as "severe" and noted that it had a significant effect on his occupation.  As such, the Board finds that a VA examination to assess the current nature and severity of the service-connected residuals of retained shrapnel wounds of the right thigh and right calf must be provided.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).



DEA Benefits

The Board finds that the issue of entitlement to basic eligibility for DEA under Chapter 35, Title 38, is inextricably intertwined with the other claims being remanded herein.  For this reason, the Board finds that the claim for DEA must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any current right knee, right ankle, or left shoulder disability.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

For any right knee, right ankle, or left shoulder disability diagnosed on examination, the examiner should answer the following questions:

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's active duty, or is otherwise related to his active service?  

(b) If not, is it at least as likely as not, i.e., a 50 percent probability or greater, that any right knee or right ankle disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected right thigh and/or right calf disabilities? (If the Veteran is found to have a disability that is aggravated by the service-connected right thigh and/or right calf disability, the examiner should quantify the approximate degree of aggravation.) 

In answering these questions, the examiner should address the March 1970 separation examination; all pertinent post-service treatment records, to include the January 2007 treatment records and the September 2009 X-rays; and the July 2010 private provider's opinion. 

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

2. Schedule a VA examination with a different examiner than the examiner who performed the October 2010 VA examination (and March 2011 addendum).  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should answer the following questions:

(a) Whether the Veteran's pre-existing bilateral pes planus clearly and unmistakably was not aggravated by his period of active service? [Aggravation means worsened beyond the natural progression of the disease.]
(b) If the answer to (a) is no, is it at least as likely as not, i.e, a 50 percent probability or greater, that the Veteran's bilateral pes planus either had its onset during the Veteran's active service or is otherwise etiologically related to that service?

(c) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hallux valgus either had its onset during the Veteran's active service or is otherwise etiologically related to that service?

(d) If the answer to (c) is no, it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hallux valgus was caused or aggravated by the bilateral pes planus?

The examiner must specifically address the April 1968 pre-induction examination and accompanying medical history report, the March 1970 separation examination, all relevant post-service treatment records, and the Veteran's lay statements.

The examiner is also asked to determine the current severity of the Veteran's service-connected residuals of retained shrapnel wounds to the right thigh and right calf.  The examiner is requested to identify all residuals attributable to the Veteran's service-connected shrapnel wounds to the right thigh and right calf, to include any muscle, orthopedic, and neurological manifestations. 

The examiner should note the range of motion of the affected areas, to include an assessment of whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right thigh and/or right calf is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is requested to specifically discuss the severity of any muscle impairment, and identify which, if any, muscle groups are involved. 

Finally, the examiner is requested to specifically discuss the extent, if any, of paralysis of the nerves involved, if present. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for a VA examination in order to determine the nature and likely etiology of his pancreatic cancer.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the pancreatic cancer is due to the conceded herbicide exposure or another event or incident of the Veteran's active service.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The VA examiner should comment on Dr. P.J.Y.'s positive nexus and opinion. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for an appropriate VA examination with a different examiner than the examiner who performed the April 2010 VA examination to determine the nature, extent, and etiology of each psychiatric disorder, to include PTSD, that he may have.  The claims file, including a copy of this remand, must be made available to the examiner.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Psychological testing should be specifically conducted with a view toward determining whether the Veteran indeed meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  The examiner should address the following:

(a) Identify all acquired psychiatric disorders that are currently present.  Specifically, the examiner must provide or rule out a diagnosis of PTSD as per the DSM-IV criteria.  If the examiner does not diagnose PTSD, it should be explained why the Veteran does not meet the criteria for a diagnosis of PTSD.

(b) For each currently diagnosed acquired psychiatric disability, is it at least as likely as not (i.e., 50 percent or greater probability), that the disorder is related to military service, to include the conceded in-service stressors?

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After the foregoing development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


